DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Status of Claims
Claims 1 and 3-6 are amended.
Claim 9 is canceled.
Claims 1-8 are pending.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “key information storage unit”, “identification unit”, and “remittance instruction unit” in claims 1-6, “remittance notification unit” in claim 2, “key definition storage unit” and “key registration unit” in claim 3, “remittance information acquisition unit” in claim 4, and “conversion unit” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed towards a computer program per se, i.e., software per se, without any structural recitations.  See MPEP 2106.03(I).  For purposes of compact prosecution, however, the claim will be interpreted as being directed towards one of the four statutory categories of patent eligible subject matter.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. 
Per Claim 1: Claim 1, as a whole, is directed towards the abstract idea of remitting money from one of a plurality of funding sources.  In particular, the claim recites a machine that stores information for a user for a plurality of payment services, i.e., remittance execution services.  The machine also identifies information based on a payment service indicated by a user, i.e., the payer.  Finally, the machine sends an instruction to remit funds to a destination using the identified information.  In other words, the claim recites both Mental Processes as well as Certain Methods of Organizing Human Activities recognized as reciting abstract ideas.  More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements as defined by the 2019 PEG:
a key information storage unit configured to store each of a plurality of key information for a given user to use each remittance execution service in association with each of a plurality of remittance execution services for providing services to a plurality of registered users services for remittance of digital currency; 
an identification unit configured to identify the key information in the key information storage unit based on a predetermined remittance execution service designated by the given user; and 
a remittance instruction unit configured to, based on remittance information in which a remittance amount in a predetermined digital currency and a remittance destination are specified, give a remittance instruction to the predetermined remittance execution service, the remittance instruction to remit the specified remittance amount in the predetermined digital currency to a remittance destination address corresponding to the specified remittance destination using the identified key information
wherein, each of the plurality of key information includes one or more keys that differ for each remittance execution service and includes information that can uniquely identify the given user in the remittance execution service.
Because the claim recites abstract ideas, the analysis proceeds to determine whether the claim recites additional elements that recite a practical application of the abstract ideas.  According to the 2019 PEG, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, or that generally link the use of the abstract ideas to a particular technological environment or field of use are not indicative of a practical application.  Here, the key information storage unit, identification unit, and remittance instruction unit amount to instructions to apply the abstract ideas using a computer.  Further, storing a plurality of key information that is difference for each remittance execution service and identifies a user is insignificant extra-solution activities because it fails to place meaningful limits on the identified abstract ideas.  See MPEP 2106.05(g).  Therefore, the claim as a whole fails to recite a practical application of the abstract ideas.
The analysis then proceeds to determine whether the additional elements, when considered individually and in combination, recite significantly more than the abstract ideas.   According to the 2019 PEG, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, that generally link the use of the abstract ideas to a particular technological environment or field of use, or that recite well-understood, routine, and conventional activities are not indicative of reciting significantly more than the abstract ideas.  Claim elements previously considered to recite insignificant extra-solution activities are reevaluated at this step to determine whether they recite well-understood, routine, and conventional activities.  Such findings must be supported by the evidentiary requirements set Berkheimer Memo.  Here, as noted above, the additional elements of the key information storage unit, identification unit, and remittance instruction unit are instructions to apply the abstract ideas using a computer.  Additionally, storing a plurality of key information that is difference for each remittance execution service and identifies a user is well-understood, routine, and conventional activity as it is storing and retrieving data from memory.  See MPEP 2106.05(d)(II).  Therefore, the additional claim elements, when considered individually and in combination, fail to recite significantly more than the abstract ideas.
Accordingly, claim 1 is rejected as being directed towards patent ineligible subject matter.

Per Claims 7 and 8: Claims 7 and 8 recite abstract subject matter similar to that discussed above in connection with claim 1.  Claims 7 and 8 fail to recite any additional elements not already discussed that could serve as a basis for reciting patent eligible subject matter.
Accordingly, claims 7 and 8 are rejected as being directed towards patent ineligible subject matter.

Per Claims 2-6: Claims 2-6 have also been analyzed according to the 2019 PEG.  However, the subject matter of claims 2-6 also fail to recite patent eligible subject matter for the following reasons:
Claim 2 recites the abstract idea of notifying a payee when a payment to the payee is confirmed, i.e., it recites Certain Methods of Organizing Human Activities.
Claim 3 recites the additional element of a key definition storage unit that stores definitions related to each key.  However, this element recites insignificant extra-solution activities as it fails to place meaningful limits on the abstract ideas.  See MPEP 2106.05(g).  See MPEP 2106.05(d)(II).  Claim 3 also recites the additional element of a key registration unit that receives key information and registers it.  However, this element recites insignificant extra-solution activity as it is mere data gathering.  See MPEP 2106.05(g).  It is also well-understood, routine, and conventional because it receives data over a network and stores the data to a memory.  See MPEP 2106.05(d)(II).
Claim 4 recites the additional element of acquiring remittance information. However, this element recites insignificant extra-solution activity as it is mere data gathering.  See MPEP 2106.05(g).  It is also well-understood, routine, and conventional because it receives data over a network.  See MPEP 2106.05(d)(II).
Claim 5 recites converting a first currency to a second currency, i.e., a Mental Process as well as Certain Methods of Organizing Human Activities.  It also recites the additional element of a conversion unit.  However, this additional element simply amounts to an instruction to apply the abstract idea using a computer.
Claim 6 recites the conditional element of giving the remittance instruction only if a currency conversion occurs first, i.e., it recites Certain Methods of Organizing Human Activities.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0254662 to Radu in view of U.S. Patent Pub. No. 2019/0236561 to Hamilton et al.
Per Claim 1: Radu discloses:
A remittance instruction apparatus comprising: (see Radu at ¶ 42: A central aspect and component of the payment system 200 is a computer 208 operated by or on behalf of a wallet service provider (WSP).)
a key information storage unit configured to store each of a plurality of key information (e.g., digitalized payment cards) for a given user to use each remittance execution service (e.g., payment networks) in association with each of a plurality of remittance execution services for providing services to a plurality of registered users services for remittance of [[digital]] currency; (Examiner’s Note: the language “to use see Radu at ¶ 88: Each consumer's digital wallet/WSP entry 602 may itself be a data repository for storing digitalized payment cards that the consumer has selected for inclusion in his/her digital wallet. The digitalized cards may be issued by the same issuing financial institution or by several different issuers. The digitalized cards may all be branded from the same payment network or from more than one payment network.  See also ¶ 89: The particular digitalized card 606 may be assigned an easy-to-recognize identifier to distinguish it (for the user) from other digitalized cards (not shown) that are also present in the user's digital wallet 602.  See also ¶ 92)
an identification unit configured to identify the key information (e.g., PAN) in the key information storage unit based on a predetermined remittance execution service designated by the given user; and (see Radu at ¶ 144: Accordingly, at 1130 the WSP computer 208, acting substantially like a conventional acquirer, uses the PAN for the user-selected payment card account (as stored in and retrieved from the user's digital wallet) to route a payment network authorization request via the indicated payment network (assumed to be the payment network 110 shown in FIG. 2) to the issuer of the user-selected payment card account (assumed to be the issuer 112 shown in FIG. 2).)
a remittance instruction unit configured to, based on remittance information in which a remittance amount in a predetermined [[digital]] currency and a remittance destination are specified, give a remittance instruction to the predetermined remittance execution service, the remittance instruction to remit the specified remittance amount in the predetermined [[digital]] currency to a remittance destination address corresponding to the specified remittance destination using the identified key information, (Examiner’s Note: the claim language “the remittance instruction to remit the specified remittance amount in the predetermined digital currency to a remittance destination address corresponding to the specified remittance destination using the identified key information” has been considered and determined to recite an intended use of the remittance instruction.  Therefore, it fails to distinguish over the prior art.  However, for compact prosecution purposes, the following citation is provided for the entire claim element: see Radu at ¶ 144: Accordingly, at 1130 the WSP computer 208, acting substantially like a conventional acquirer, uses the PAN for the user-selected payment card account (as stored in and retrieved from the user's digital wallet) to route a payment network authorization request via the indicated payment network (assumed to be the payment network 110 shown in FIG. 2) to the issuer of the user-selected payment card account (assumed to be the issuer 112 shown in FIG. 2). See also ¶ 137: At block 1114, the PSP/acquirer computer 206 may transmit data to the WSP computer 208. As part of this operation, the PSP/acquirer computer 206 may use the identifier of the WSP as received from the merchant POI terminal 204 to determine that it should establish a secure communication channel (channel 220 in FIG. 2) with the appropriate WSP. This may be done over the internet, for example, with TSL. The data transmitted at 1114 may include all the data received by the PSP/acquirer computer 206 at 1110, except possibly excluding the transaction counter value provided by the merchant POI terminal 204.  See also ¶ 134: 
wherein, each of the plurality of key information includes one or more keys that differ for each remittance execution service and includes information that can uniquely identify the given user in the remittance execution service. (see Radu at ¶ 88: Each consumer's digital wallet/WSP entry 602 may itself be a data repository for storing digitalized payment cards that the consumer has selected for inclusion in his/her digital wallet. The digitalized cards may be issued by the same issuing financial institution or by several different issuers. The digitalized cards may all be branded from the same payment network or from more than one payment network.  See also ¶ 89: The particular digitalized card 606 may be assigned an easy-to-recognize identifier to distinguish it (for the user) from other digitalized cards (not shown) that are also present in the user's digital wallet 602.  See also ¶ 92)
However, Radu fails to disclose, but Hamilton, an analogous art of digital currencies, discloses making transactions using multiple digital currencies (see Hamilton at ¶ 20: The selectable transaction types include: 1) purchasing a cryptocurrency (with another different type of cryptocurrency from the cryptocurrency that is being purchased or with a designated government-backed currency) and 2) selling a cryptocurrency (with the funds from the sell being in another different type of cryptocurrency from the cryptocurrency that was sold or with the funds from the sell being in a designated government-backed currency).


Per Claim 7: Claim 7 recites subject matter similar to that discussed above in connection with claim 1.  Claim 7 further recites, and Radu further discloses:
A remittance instruction method for a computer-comprising: (see Radu at ¶ 128: FIGS. 11A and 11B together form a flow chart that illustrates a transaction process that may be performed in the payment system 200 (FIG. 2) in accordance with aspects of the present invention.)

Per Claim 8: Claim 8 recites subject matter similar to that discussed above in connection with claim 1.  Claim 8 further recites, and Radu further discloses:
A remittance instruction program causing a computer to execute: (see Radu at ¶ 70: Processor 500 operates to execute processor-executable steps, contained in program instructions described below, so as to control the WSP computer 208 to provide desired functionality.)

Per Claim 2: The combination of Radu and Hamilton discloses the subject matter of claim 1, from which claim 2 depends.  Radu further discloses:
a remittance notification unit for notifying the remittance destination of a payment notification when a transaction record corresponding to the predetermined digital currency based on the remittance instruction satisfies a predetermined confirmation condition, (see Radu at ¶ 147: At block 1134, the WSP computer 208 transmits an acknowledgment message to the PSP/acquirer computer 206 to confirm that payment has been duly made for the current transaction. Block 1136 then follows. At block 1136, the PSP/acquirer computer 206 transmits an acknowledgment message to the merchant POI terminal 204 to confirm that payment has duly been made for the current transaction. Block 1138 then follows, at which the purchase transaction at the retail store is completed. For example, the merchant POI terminal 204 may display to the merchant's sales associate an indication that payment has been acknowledged/confirmed, and may print a suitable receipt for the customer/mobile device user 210.)
wherein the predetermined confirmation condition is a confirmation condition for determining whether the transaction record has been confirmed by one or more other apparatuses and is updated in the remittance instruction apparatus or externally. (see Radu at ¶ 146: Continuing to refer to FIG. 11B, block 1132 follows block 1130. At block 1132, the WSP computer 208 receives a substantially conventional authorization response message, which originated from the issuer 112 and which was routed to the WSP computer 208 via the payment network. It will next be assumed that the authorization response indicates approval by the issuer of the authorization request initiated by the WSP computer 208 (or, if more than one payment card account had been selected by the user, it is assumed that all of the authorization responses from the issuers indicate approval), in which case, block 1134 follows block 1132.)

Per Claim 3: The combination of Radu and Hamilton discloses the subject matter of claim 1, from which claim 3 depends.  Radu further discloses:
a key definition storage unit for storing definitions related to each key included in the key information for each of the plurality of remittance execution services; and (see Radu at ¶ 92: It will be noted that every payment network is likely to require the PAN and the expiration date for the digitalized card image. Some payment networks may also require a Card Authentication Method (CAM). For example, a static CAM may be required, such as the CVC2 as established by MasterCard or the CVV as established by Visa. Alternatively, a dynamic CAM may be required, such as is provided in an EMV transaction.)
a key registration unit for receiving key information which the user can use for a specific remittance execution service from the given user, by using the key definition storage unit, and registering each key included in the received key information in the key information storage unit in association with the specific remittance execution service. (see Radu at ¶ 88: Each consumer's digital wallet/WSP entry 602 may itself be a data repository for storing digitalized payment cards that the consumer has selected for inclusion in his/her digital wallet. The digitalized cards may be issued by the same issuing financial institution or by several different issuers. The digitalized cards may all be branded from the same payment network or from more than one payment network.)

Per Claim 4: 
a remittance information acquisition unit for acquiring the remittance information including the remittance destination address from the remittance destination. (see Radu at ¶ 137: At block 1114, the PSP/acquirer computer 206 may transmit data to the WSP computer 208. As part of this operation, the PSP/acquirer computer 206 may use the identifier of the WSP as received from the merchant POI terminal 204 to determine that it should establish a secure communication channel (channel 220 in FIG. 2) with the appropriate WSP. This may be done over the internet, for example, with TSL. The data transmitted at 1114 may include all the data received by the PSP/acquirer computer 206 at 1110, except possibly excluding the transaction counter value provided by the merchant POI terminal 204.  See also ¶ 134: The data transmitted at 1110 may include the address data that the merchant POI terminal 204 received from the payment-enabled mobile device 202 at 1108, and transaction data such as the transaction details, the transaction context and the current transaction counter value.)

Per Claim 5: The combination of Radu and Hamilton discloses the subject matter of claim 1, from which claim 5 depends.  However, Radu fails to disclose, but Hamilton discloses:
a conversion unit for calculating a converted amount converted from the remittance amount to another currency based on the conversion rate between the predetermined digital currency and the other currency. (see Hamilton at ¶ 27: When the customer selects a source for the funds as another cryptocurrency owned by the customer through the interface, the digital currency transaction manager 122, through the interface, displays the amount of the cryptocurrency that is being sold needed to purchase 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Radu to convert between currencies as disclosed in Hamilton.  One of ordinary skill in the art would have been motivated to do so to enable a customer to convert fiat currency to cryptocurrency and then use the cryptocurrency to make a payment, thereby increasing payment options for the customer.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radu and Hamilton as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2017/0140371 to Forzley et al.
Per Claim 6: The combination of Radu and Hamilton discloses the subject matter of claim 1, from which claim 6 depends.  However, the combination of Radu and Hamilton fails to disclose, but Forzley, an analogous art of digital currency remittances, discloses:
wherein the remittance instruction unit gives the remittance instruction to the remittance execution service for an exchanged amount after exchanging the remittance amount of the predetermined digital currency to another currency, if the expected processing time when the remittance amount is exchanged from the predetermined digital currency to the other currency is within a designated time. (Examiner’s Note: this claim element has been considered and determined to recite a contingent element.  Therefore, it is interpreted according to MPEP 2111.04(II).  For compact prosecution purposes, the following citation is provided: see Forzley at ¶ 26: In this type of transaction, a payer in a first country initiates a transfer using their home 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Radu so that it converts currency before remittance as disclosed in Forzley.  One of ordinary skill in the art would have been motivated to do so to enable a customer to pay a merchant that accepts a different currency from that which the customer is using.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2016/0162882 discloses methods and systems for facilitating a choice by a consumer of one of a plurality of eWallets from an eWallet entity or from an eWallet provider and/or choice of a particular digital money from a plurality of virtual currency providers, with or without choice of taxing or fee country or jurisdiction for doing the transaction, with or without choice of a shipment entity for the shipment of good(s); and, in certain aspects, each eWallet provider and/or digital money provider able to access a master account of a consumer and/or digital money account(s) of the consumer; and in certain such methods, multiple entities bidding regarding price and/or incentive(s) in order 
U.S. Patent Pub. No. 2017/0091721 discloses a token based financial transaction system, whereby individual tokens associated with one or more financial accounts provided to one or more third parties. Embodiments credit an amount of a virtual currency in at least one bank account of a customer, wherein the at least one bank account has an associated amount of funds that is increased by the credit of the amount of virtual currency; generate a payment token associated with the at least one bank account of the customer; receive a transaction request to process a transaction using the token; determine that the transaction request is associated with a transaction having a transaction amount less than or equal to the amount of funds associated with the at least one bank account; and approve and settle the transaction.
U.S. Patent Pub. No. 2004/0024703 discloses a method and apparatus is provided for constructing and using a smart wallet, i.e. a repository of payment instruments, such as, for example, credit cards, with automatic selection when making a purchase in an online environment. In one embodiment of the invention, the wallet service first finds the intersection of acceptable instruments between a merchant and a user. For example, the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083.  The examiner can normally be reached on 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/N.B.K./Examiner, Art Unit 3685                                                                                                                                                                                            
/STEVEN S KIM/Primary Examiner, Art Unit 3685